Title: Message to Lieutenant Governor Hutchinson on the Command of Castle William, 23 October 1770
From: Adams, John,Adams, Samuel,Warren, James,Hancock, John,Prescott, James,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      23 October 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 111. Prepared by a committee appointed 17 October composed of Samuel Adams, JA, James Warren, John Hancock, and James Prescott (same, p. 101).
      In his speech at the opening of the General Court’s third session (27 Sept.), Hutchinson announced that provincial troops had been withdrawn from Castle William and, by order of the Crown, replaced by British regulars (same, p. 81). The House expressed indignation at the “very false Representations” that presumably had persuaded the King to take this step and demanded to know whether Hutchinson still commanded the post or whether Castle William had been transferred from civilian to military jurisdiction (same, p. 94–95).
      When Hutchinson’s reply to the House (17 Oct.) did not satisfy the representatives, they named the committee described above. The committee’s report proposed a message demanding that Hutchinson “in an explicit Manner assure us, Whether you still hold the Command of his Majesty’s Castle-William.” Hutchinson’s reply is printed at p. 112–113.
     